Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1-9 and 11-27 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-9 and 11-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ullman et al. (US6406913B1, published 06/18/2002, IDS submitted 09/17/2018) in view of Eom et al. (“Quantification analysis of NPT-II protein from genetically modified Vitis vinifera L,” African Journal of Biotechnology vol. 9(23), pages 3468-3474, published 06/7/2010) and Eglen et al. (“The Use of AlphaScreen Technology in HTS: Current Status,” Current Chemical Genomics, vol. 1, pages 2-10, published 2008).
	With regard to claims 1 and 24-25, Ullman et al. teach a photosensitizer and a chemiluminescent compound to come into close proximity and the photosensitizer generates singlet oxygen and activates the chemiluminescent compound wherein the activated chemiluminescent compound subsequently produces light (abstract). Ullman et al. further teach in the abstract that the amount of light produced is related to the amount of analyte in the medium and at least one of the photosensitizer and chemiluminescent compound is associated with a surface which is usually a suspendible particle, and a specific binding member is bound thereto. Ullman et al. teach the assay contains sensitizing beads (AbF-PB/nC10) (i.e., donor bead with antibody) and acceptor beads (Avidin-PB/BA-C18) were added and incubated in a tube and the chemiluminescent light was measured (col. 54, lines 5-15; col. 56, lines 14-15; and col. 61, lines 30-37). Ullman et al. teach the photosensitizer is a compound and wherein the compound absorbs light in the wavelength range is preferably 450-950 nm (col. 18, lines 40-45). Ullman et al. teach photosensitizer is caused by activated the chemiluminescent compound by irradiating the medium containing the reactant and the medium is irradiated with light having a wavelength of about 450 to 950 nm and shorter wavelengths can be used 230 to 950 nm (col. 34, lines 32-35). Ullman et al. teach the luminescence produced may be measured in any convenient manner such as photographically, visually, or photometrically to determine the amount thereof, which is related to the amount of analyte in the medium (col. 34, lines 35-40). Ullman et al. teach a second photosensitizer is used, wavelengths of light can be used which are inefficiently absorbed by the first photosensitizer but efficiently absorbed by the second photosensitizer and the second photosensitizer is usually a lowest energy triplet state at high energy than lowest energy triplet state of the first photosensitizer (col. 34, lines 40-55). Ullman et al. also teach streptavidin-T680 for assay (see col. 60, Example 4). Ullman et al. teach photosensitizer and chemiluminescent compound have the highest efficiency of singlet oxygen formation and highest quantum yield of emission from the chemiluminescent compound (col. 25, lines 38-43). Ullman et al. teach biological materials such as plants and animals were used (col. 15, lines 10-15). Ullman et al. teach using a halogen lamp fitted with 650 nm cut off filter as the light source (col. 54, lines 13-15; and col. 34, lines 56-60). 
	Ullman et al. do not explicitly teach a plant sample is from a photosynthetic tissue. 
	Eom et al. teach NPT-II protein is in grapevine, leaf, berry, root and xylem sap extracts and ELISA for protein detection (abstract). Eom et al. further teach in the abstract that NPT-II protein contents in transgenic grapevine tissues possessing a NPT-II gene were measured. Eom et al. teach NPT-II sample extracts were used in ELISA assay and optical density was read at 450 nm in a spectrophotometer (page 3469, left col., under Sample extraction – right col. under NPT-II ELISA). Eom et al. teach inhibitors of NPT-II protein detection, characterizing low pH and interaction between metabolites and it was found that these inhibitory factors could be amended by neutralization of pH and heat treatment and NPT-II protein contents in transgenic grapevine tissues were successfully measured by using the improved method (page 3473, left col., para. 1). Eom et al. teach grapevines were grown in a greenhouse with photosynthetic photon (page 3469, left col. under Plant materials).
	Eglen et al. teach AlphaScreen is versatile assay technology developed to measure analyte and this technology is an example of a bead-based proximity assay (abstract and Fig. 1). Eglen et al. further teach in the abstract AlphaScreen is a singlet oxygen molecules, generated by high energy irradiation of Donor beads, travel over a constrained distance to acceptor beads and this results in excitation of a cascading series of chemical reactions, ultimately causing generation of a chemiluminescent signal. Eglen et al. teach that the technology is an alternative technology to classical ELISA assays and is suitable for high throughput automated fluid dispensing and detection systems (para. 3 of abstract). Eglen et al. teach AlphaScreen and AlphaLISA assays can be used to measure a diverse range of molecular interactions of interest through drug discovery (page 9, under Conclusion). Eglen et al. teach streptavidin coats the donor beads while acceptor beads are labeled with the second antibody in a similar manner to that employed in a typical AlphaScreen IgG assay and this format has the major advantage that it does not require substrate labeling yet provides greater sensitivity than many ELISA based methods (page 5, right col. para. 1). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the method of donor and acceptor bead assay of Ullman et al. and Eglen et al. with detecting proteins of plant extracts of Eom et al. because Ullman et al. teach that the donor and acceptor bead assay provides the highest quantum yield of emission and Eglen et al. teach that the donor and acceptor bead assay is an alternative technology to classical ELISA assays and is suitable for high throughput automated fluid dispensing and detection system. Eglen et al. further teach that the donor and acceptor bead assay does not require substrate labeling and provide greater sensitivity than many ELISA based methods.	
The person of ordinary skill in the art would have been motivated to use the donor and acceptor bead assay of Ullman et al. and Eglen et al. for detecting proteins of interest from photosynthetic tissue extracts of Eom et al. because it would have been desirable to efficiently detect the proteins in plant samples. Eom et al. teach to improve detection assay of protein of interest by removing inhibitory effect against the detection. Likewise, Eglen et al. teach that donor and acceptor bead assay is formatted to take the advantage of greater sensitivity than ELISA based assays. Thus, the ordinary artisan would recognize that immunoassay sensitivity is desirable to enhance measuring proteins. The person would have a reasonable expectation of success in detecting the proteins from photosynthetic tissue extracts with the donor and acceptor bead assay because Eom et al., Ullman et al. and Eglen et al. recognize using antibodies to emission detection and Eom et al teach the emission read from the spectrophotometer for protein detection is at 450nm. 
With regard to claim 2, Ullman et al. teach quantitative detection (col. 36, right col., lines 55-60). Ullman et al. teach the luminescence produced may be measured in any convenient manner such as photographically, visually, or photometrically to determine the amount thereof, which is related to the amount of analyte in the medium (col. 34, lines 35-40).
	With regard to claim 3, Ullman et al. teach the second photosensitizer is usually a lowest energy triplet state at high energy than lowest energy triplet state of the first photosensitizer (col. 34, lines 40-55).
	With regard to claim 4, Ullman et al. teach photosensitizer is caused by activated the chemiluminescent compound by irradiating the medium containing the reactant and the medium is irradiated with light having a wavelength of about 450 to 950 nm and shorter wavelengths can be used 230 to 950 nm (col. 34, lines 32-35).  
	With regard to claims 6, 13, 14, Eom et al. teach positive controls were quantified (page 3469, right col. under NPT-II ELISA). It would have been obvious to have used a control to measure the singlet oxygen production because it has been well understood to use control for positive quantification. The references read on the detection of claim 1, therefore it would have been obvious that the singlet oxygen production would be reduced as compared with the control because the medium is irradiated with light having a range of wavelengths between 450 to 950 nm.  
	With regard to claim 7, Ullman et al. teach using a halogen lamp fitted with 650 nm cut off filter as the light source (col. 54, lines 13-15; and col. 34, lines 56-60) and Eom et al. teach optical density was read at 450 nm in a spectrophotometer (page 3469, left col., under Sample extraction – right col. under NPT-II ELISA).
	With regard to claim 8, Eom et al. teach grapevines were grown in a greenhouse with photosynthetic photon (page 3469, left col. under Plant materials), which would read on the plant photosystem pigment is chlorophyll a, chlorophyll b, pheophytin, carotenoid or xanthophyll.
	With regard to claim 9, Eglen et al. teach that the technology is an alternative technology to classical ELISA assays and is suitable for high throughput automated fluid dispensing and detection systems (para. 3 of abstract).
	With regard to claims 11-12, Eom et al. teach NPT-II protein is in grapevine, leaf, berry, root and xylem sap extracts and ELISA for protein detection (abstract). Eom et al. further teach protein extraction buffer (page 3469, left col. under Sample extraction).
	With regard to claims 15-16, Ullman et al. teach the photosensitizer is a compound and wherein the compound absorbs light in the wavelength range is 200-1100 (col. 18, lines 40-45). It would have been obvious to excite the donor bead at 200-670nm or 690-1100nm because the claimed range overlaps with the range disclosed by the prior art for detection. Thus, a prima facie case of obviousness exists. 
	With regard to claims 17-20, Ullman et al. teach the assay contains sensitizing beads (AbF-PB/nC10) (i.e., donor bead with antibody) and acceptor beads (Avidin-PB/BA-C18) (col. 54, lines 5-15; col. 56, lines 14-15; and col. 61, lines 30-37). Ullman et al. teach streptavidin, NHS derivative of biotin (col. 60, Example 4). 
	With regard to claim 21, Ullman et al. teach second labeled antibody (col. 3, lines 1-2).
	With regard to claims 22-23, Eom et al. Teach NPT-II gene were successfully measured (abstract).
	With regard to claims 26-27, Ullman et al. teach associating a multiplicity of different photosensitizers molecules to particles (see claim 21, lines 35-45). Eglen et al. teach donor and acceptor beads with antibodies targeting different epitopes, thus allowing the protein to create a bridge between the beads (page 6, right col. under AlphaScreen Assays for proteases).    

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that the only teaching of exciting a donor bead with light having a wavelength outside the range of photosystem absorbance for a plant sample from a photosynthetic tissue is by Applicant. The Office Action has not shown that those of ordinary skill in the art would have some apparent reason to modify the method in Ullman et al., Eom et al. and Eglen et al. that would result in the claimed methods. 
In particular, Applicant argues on pages 2-3 that Ullman et al., Eom et al., and Eglen et al. do not teach or suggest, alone or combined, each of the claimed steps as found in claim 1, in particular detecting one or more proteins of interest in a plant sample from a photosynthetic tissue, much less exciting a donor bead with light having a wavelength outside the range of photosystem absorbance for a plant sample from a photosynthetic tissue. Applicant further argues on page 3 that Eom et al. do not teach selecting 450 nm because it decreases background signals from the photosynthetic samples. Rather, Eom et al. teach “improvements in NPT-II detection in grapevine tissues by pH adjustment and heat treatment prior to ELISA. One reading Eom et al. would be led in a different direction to improve protein detection – specifically by modifying the sample (using pH and heat) prior to detection. Ullman et al. and Eglen et al. do not remedy this deficiency. None of these references, alone or combined, teach exciting the donor bead with light having a wavelength outside the range of photosystem absorbance for the plant sample. 
The arguments are not found persuasive for the following reasons. Ullman et al. teach the biological material used may be from plants. In particular, Ullman et al. teach one embodiment of photosensitizers for excitation are in the region of about 620 to 650 nm, which would read on exciting the donor bead with light having a wavelength outside the range of photosystem absorbance for the plant sample because claim 15 recites that the light source has a wavelength from about 200 nm to 670 nm. Therefore, any plant sample would be outside of 200 nm to 670 nm. It would have been obvious to have used the same light source in Ullman et al. with proteins in Eom et al. because Ullman et al. teach that these particular wavelengths are useful for protein assays. 
With regard to Eom et al. being led in a different direction to improve protein detection, Eom et al. do recognize pH and heat treatments but the steps are prior to ELISA. The person would not conclude that the treatments are solely for ELISA immunoassay or in a different direction because the pH and heat adjustments are steps for extracting the protein from the plant sample, which are not the immunoassay steps in analyzing the protein. Therefore the person would have concluded that the extraction steps of Eom et al. are beneficial to immunoassays, as a whole, because the steps are successfully extracting proteins and improving immunoassay detection. Meanwhile, Eglen et al. teach that the use of donor and acceptor bead immunoassay is an alternative technology to classical ELISA immunoassay and the bead immunoassay provide a greater sensitivity than ELISA based methods. Thus, it would have been obvious to use donor and acceptor bead immunoassay, as the alternative technology provide greater sensitivity for immunoassay detection. 
With regard to Eom et al. using 450 nm, the rejection is not based on the person using the assay of Eom et al. Rather, the rejection is based on using the donor and bead assay of Ullman et al. and Eglen et al. with plant protein of Eom et al. The person would recognize that the protein of Eom et al. is detectable through wavelength measurements.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In view of Applicant’s arguments above, the rejection to claim 5 is hereby withdrawn. Although Ullman et al. teach the photosensitizer has a compound that absorbs light in the wavelength range is 200-1100, the reference does not teach the donor bead comprises a photoactive substance that absorbs primarily at about 780 nm to detect a protein from a plant sample of a photosynthetic tissue. Eom et al. and Eglen et al. do not cure the deficiency. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635